                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 5/28/2021
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :           17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :                ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS trial in this case is tentatively scheduled to commence on July 26, 2021 at

10:00 a.m.;

        IT IS HEREBY ORDERED THAT: In light of the CDC’s announcement dated May 16,

2021, that fully vaccinated people can remove their masks indoors, the Court strongly urges all

lawyers and parties to get vaccinated as soon as possible. Although the Southern District of New

York has not yet changed its mask requirements, it is conceivable that the requirements will

change by the time this case begins trial so that persons who have been vaccinated need not be

masked in court.



SO ORDERED.
                                                                    ________________________
Date: May 28, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
